DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
Applicant argues “In direct contrast to claim 1, Roblex determines a quality score based on a local maxima of a frequency/time domain”. Examiner respectfully disagrees. As provided below in response no. 3, Roblex determines a quality score based on the determined “average magnitude” of the time-frequency component/window/group in addition to the local maxima. Roblex teaches characterization of all interest points using for example, quality score (Col. 4, lines 36-38).
Applicant further argues prior art combination is “missing the same elements of claim 1, namely, a separator to determine a plurality of time-frequency components that include groups of time-frequency bins, an audio characteristic determiner to determine an audio characteristic of the groups of the time-frequency bins associated with corresponding ones of the time-frequency components, and a signal normalizer to normalize the audio signal to thereby generate normalized energy values, the normalizing of the audio signal including normalizing the time-frequency bins of respective ones of the time-frequency components based on the determined audio characteristic associated with the respective ones of the time-frequency components.”. Examiner respectfully disagrees. 
First with respect to a separator to determine a plurality of time-frequency components 
that include groups of time-frequency bins, Terry first teaches [0121] In an exemplary implementation, the spectral values S are grouped into time-frequency regions where each region is GF spectral values wide and GT blocks long. Terry teaches intermediate values processor in 250, along with the time-frequency representation processor 210 of Fig. 7 and corresponding disclosure, that determines a plurality of time-frequency components that include groups of time-frequency bins (See also Fig. 9, which shows a plurality of time-frequency components/groups each with value Q representing an average of time-frequency bins in each time-frequency component/group.) 
	With respect to an audio characteristic determiner to determine an audio characteristic of the groups of the time-frequency bins associated with corresponding ones of the time-frequency components, Terry again teaches in [0111], The intermediate values processor 250 examines groups of the spectral values and derives an intermediate value from the intensities of the spectral values in each group. Examiner notes “audio characteristic” could be the intermediate value Q of Terry representing the characteristic of each group of time-frequency bins associated with the corresponding time-frequency component.
Lastly, with respect to a signal normalizer to normalize the audio signal to thereby generate normalized energy values, the normalizing of the audio signal including normalizing the time-frequency bins of respective ones of the time-frequency components based on the determined audio characteristic associated with the respective ones of the time-frequency components, Roblek teaches in the following citation normalization of bins, using average magnitude (audio characteristic associated with the time-frequency component/window/group) in the time/frequency window (analogous to the Q value of Terry) surrounding the local maxima. The normalization is performed by dividing the local maximum in the window by the average magnitude.  Col. 4, lines 40-47, One example of a quality score is a locally normalized  
magnitude. Locally normalized magnitude is calculated as the magnitude of the local maxima divided by the average magnitude in a time/frequency window surrounding the local maxima. It can be appreciated that the greater the magnitude of the maxima as compared to the surrounding window, the more likely the point will not change in presence of distortion.
For at least these reasons, Examiner respectfully submits prior art of record full teaches the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (US 2011/0261257) in view of Roblek et al. (US 9,390,719).
Claim 1
Terry teaches an apparatus for audio fingerprinting, comprising: 
a frequency range separator to transform an audio signal into a frequency domain, the transformed audio signal including a plurality of time-frequency bins, each of the time-frequency bins corresponding to an intersection of a frequency bin and a time bin and contains a portion of the audio signal (210 of Fig. 7; [0111], The time-frequency representation processor 210 examines the content of an audio segment 2b within a sequence of segments and generates spectral values representing all or a portion of the spectral components of the audio content in the segment. If the audio content of the segment is represented by values expressing the amplitude of discrete samples, for example, the spectral values may be a set of coefficients within a time-frequency representation generated by a block time-domain to frequency-domain transform. See also Fig. 9 for an example of a spectrogram representation with each frequency component intersecting with a time component); 
a separator to determine a plurality of time-frequency components 
that include groups of the time-frequency bins  (Terry first teaches [0121] In an exemplary implementation, the spectral values S are grouped into time-frequency regions where each region is GF spectral values wide and GT blocks long. Terry teaches intermediate values processor in 250, along with the time-frequency representation processor 210 of Fig. 7 and corresponding disclosure, that determines a plurality of time-frequency components that include groups of time-frequency bins (See also Fig. 9, which shows a plurality of time-frequency components/groups each with value Q representing an average of time-frequency bins in each time-frequency component/group.) 
an audio characteristic determiner to determine an audio characteristic for each group of time-frequency bins associated with the corresponding ones of time-frequency components ([0111], The intermediate values processor 250 examines groups of the spectral values and derives an intermediate value from the intensities of the spectral values in each group.); 
a point selector to select one of the normalized energy values; and a fingerprint generator to generate a fingerprint of the audio signal using the selected one of the normalized energy values ((3) Audio Signature Processor [0129] The audio signature processor 270 applies a hash function to a K.times.L array of the intermediate values Q to generate a set of N hash bits. These hash bits constitute the audio signature (SA) that identifies the content of the audio segments. This may be done in the same way that is described above for the video signature. Examiner notes each of the intermediate value Q in Fig. 9 corresponds to a signature component.).
Although Terry teaches in [0120] The intermediate values processor 250 examines groups of the spectral values and derives an intermediate value from the intensities of the spectral values in each group. [0121] In an exemplary implementation, the spectral values S are grouped into time -frequency regions where each region is GF spectral values wide and GT blocks long. Intermediate values Q are derived from the intensities of the spectral values by calculating the average intensity of the spectral values in each region, Terry may not explicitly detail that a signal normalizer to normalize the audio signal to generate a plurality of normalized time-frequency bins having normalized energy values, each of the plurality of normalized time-frequency bins corresponding to one of the normalized energy values the normalizing of the audio signal including normalizing the first time-frequency bin by the first characteristic to generate a first normalized time-frequency bin of the plurality of normalized time-frequency bins, each of the plurality of normalized time-frequency bins corresponding to a respective one of the plurality of the time-frequency bins.
Roblek teaches a signal normalizer to normalize the audio signal to generate normalized energy values, the normalizing of the audio signal including normalizing the time-frequency bins of respective ones of the time-frequency components based on the determined audio characteristic associated with the respective ones of the time-frequency components (Roblek teaches in the following citation normalization of bins, using average magnitude (audio characteristic associated with the time-frequency component/window/group) in the time/frequency window (analogous to the Q value of Terry) surrounding the local maxima. The normalization is performed by dividing the local maximum in the window by the average magnitude.  Col. 4, lines 40-47, One example of a quality score is a locally normalized magnitude. Locally normalized magnitude is calculated as the magnitude of the local maxima divided by the average magnitude in a time/frequency window surrounding the local maxima. It can be appreciated that the greater the magnitude of the maxima as compared to the surrounding window, the more likely the point will not change in presence of distortion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate normalization method as taught by Roblek, with the audio signature process of Terry, because doing so would have provided quality score that can provide positive correlation with likelihood that the interest point would not change in presence of distortion  ( Col. 4, lines 40-47of Roblek)
Claim 2
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the frequency range separator is further to perform a fast Fourier transform of the audio signal ([0119] of Terry, For this implementation, each audio segment has T=142 blocks; therefore, the time resolution of the time-frequency representation is equal to 142. A 256-point Fast Fourier Transform (FFT) is applied to each block of samples to generate 129 spectral values; therefore, the frequency resolution of the time-frequency representation is equal to 129.). 
Claim 3
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the point selector is further to: determine a category of the audio signal; and weigh the selecting of the one of the normalized energy values by the category of the audio signal ([0112] of Terry, The components of the audio signature generator 200 may be implemented in a variety of ways. Preferred implementations generate a signature that is relatively insensitive to modifications of audio content that have little or no perceptual effect. If modifications to audio content have no significant effect on the perceived sound, then preferably these modifications also have no significant effect on the generated signature. Some measure of difference between two audio signatures is commensurate with a measure of difference between the two contents from which the signatures are generated. A few suitable implementations are discussed below. [0113] of Terry, If desired, the spectral values may be limited to only a portion of the total bandwidth of the audio content to avoid changes created by any processes that alter the spectral shape of the audio content. For example, a limited representation may be obtained by excluding those transform coefficients generated by the transform that represent the lowest-frequency and highest-frequency spectral components or by bandpass filtering the audio content prior to application of the transform. Examiner notes spectral shape of audio content could correspond to category of audio signal).  
Claim 4
Terry in view of Roblek further teaches the apparatus of claim 3, wherein the category of the audio signal includes at least one of music, human speech, sound effects, or advertisement ([0047] of Terry, Similarly, some audio features or transforms may work well for speech but others are better suited to non-speech audio. The features or transforms may be selected or modified adaptively in response to a control signal as shown in FIG. 3. ).   
Claim 6
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the point selector selects the one of the normalized energy values based on an energy extrema of the normalized audio signal (Col. 4, lines 40-47 of Roblek, One example of a quality score is a locally normalized magnitude. Locally normalized magnitude is calculated as the magnitude of the local maxima divided by the average magnitude in a time/frequency window surrounding the local maxima. It can be appreciated that the greater the magnitude of the maxima as compared to the surrounding window, the more likely the point will not change in presence of distortion. ).
Claim 7
Terry in view of Roblek further teaches the apparatus of claim 1, wherein each time-frequency bin of the plurality of time-frequency bins is a unique combination of (1) a time period of the transformed audio signal and (2) a frequency bin of the transformed audio signal (See Fig. 8 and Fig. 9 of Terry; [0113] of Terry, the time-frequency representation processor 210 obtains a set of spectral values from transform coefficients generated by applying a time-domain to frequency-domain transform to a sequence of overlapping blocks of audio samples within each segment. If desired, the spectral values may be limited to only a portion of the total bandwidth of the audio content to avoid changes created by any processes that alter the spectral shape of the audio content. For example, a limited representation may be obtained by excluding those transform coefficients generated by the transform that represent the lowest-frequency and highest-frequency spectral components or by bandpass filtering the audio content prior to application of the transform.).
Claims 8-11, 13-14
	These claims recite substantially the same limitations as those provided in claims 1-4, 6-7 above, and therefore they are rejected for the same reasons.
Claims 15-18, and 20
	These claims recite substantially the same limitations as those provided in claims 1-4, and 7 respectively, and therefore they are rejected for the same reasons.
Claims 21-24, and 26
	These claims recite substantially the same limitations as those provided in claims 1-4, and 7 respectively, and therefore they are rejected for the same reasons.
Claim 27
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the time-frequency components includes a first time-frequency component and a second time-frequency component, the first time- frequency component including a first group of time-frequency bins representative of energy values associated with a treble frequency range (for example, one of the right end Q values in Fig. 9 of Terry) and a second time-frequency component including a second group of time-frequency bins representative of energy values associated with a base frequency range (for example, one of the left end Q values in Fig. 9 of Terry).  
Claim 28
Terry in view of Roblek further teaches the apparatus of claim 1, wherein the audio characteristic includes at least one of a mean energy value or a mean amplitude of the time-frequency bins associated with corresponding ones of the time-frequency components ([0121] of Terry, In an exemplary implementation, the spectral values S are grouped into time-frequency regions where each region is GF spectral values wide and GT blocks long. Intermediate values Q are derived from the intensities of the spectral values by calculating the average intensity of the spectral values in each region. See also Col. 4, lines 40-45 of Roblek, average magnitude in the time/frequency window).  
Claims 29 and 30
	These claims recite substantially the same limitations as those provided in claim 28 above, and therefore they are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/Primary Examiner, Art Unit 2654